Mercure, J. (dissenting).
Because we conclude that there is substantial evidence to support the determination of the Workers’ Compensation Board that claimant did not sustain an accidental work-related injury, we are constrained to dissent. In this case, there is no dispute concerning the aspect of claimant’s employment that brought about her mental injury—her treating psychiatrist specifically identified her “place [ment] on differential shifts” as the cause. It is also undisputed that all of the employer’s 911 operators worked the same rotating shift schedule as claimant. Under the circumstances, there was no need to take testimony from any of claimant’s co-workers (compare, Matter of Loh Lin v Burroughs Corp., 75 AD2d 702, 703, lv denied 50 NY2d 805). To the contrary, the specific causative factor having been identified, it merely remained for the Board to resolve the factual issue of whether it subjected claimant to stress exceeding that “normally encountered in a work environment” (Matter of Kaliski v Fairchild Republic Co., 151 AD2d 867, affd 76 NY2d 1002). In our view, considering the widespread implementation of rotating shift schedules in the workplace, there is ample support in the record for the Board’s finding that claimant did not sustain an accidental injury. Finally, we conclude that the Board was correct in its determination that claimant did not sustain an occupational disease within the meaning of the Workers’ Compensation Law (see, Matter of Hennige v Fairview Fire Dist., 99 AD2d 158, 159). We would accordingly affirm the Board’s decision.
*900Peters, J., concurs.
Ordered that the decision is reversed, with costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.